

116 S2425 RS: CHP Support Act of 2019
U.S. Senate
2019-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 354116th CONGRESS1st SessionS. 2425IN THE SENATE OF THE UNITED STATESAugust 1, 2019Mr. King (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with amendmentsOmit the part struck throughA BILLTo amend the Energy Policy and Conservation Act to establish the CHP Technical Assistance
			 Partnership Program, and for other purposes.
	
 1.Short titleThis Act may be cited as the CHP Support Act of 2019. 2.CHP Technical Assistance Partnership Program (a)In generalSection 375 of the Energy Policy and Conservation Act (42 U.S.C. 6345) is amended to read as follows:
				
					375.CHP Technical Assistance Partnership Program
						(a)Renaming
 (1)In generalThe Clean Energy Application Centers of the Department of Energy are redesignated as the CHP Technical Assistance Partnership Program (referred to in this section as the Program).
 (2)Program descriptionThe Program shall consist of— (A)the 10 regional CHP Technical Assistance Partnerships in existence on the date of enactment of the CHP Support Act of 2019;
 (B)any other regional CHP Technical Assistance Partnerships as the Secretary may establish; and (C)any supporting technical activities under the Technical Partnership Program of the Advanced Manufacturing Office of the Department of Energy.
 (3)ReferencesAny reference in any law, rule, regulation, or publication to a Combined Heat and Power Application Center or a Clean Energy Application Center shall be deemed to be a reference to the Program.
							(b)CHP Technical Assistance Partnership Program
 (1)In generalThe Program shall— (A)operate programs to encourage deployment of combined heat and power, waste heat to power, and efficient district energy (collectively referred to in this subsection as CHP) technologies by providing education and outreach—
 (i)to building, industrial, and electric and natural gas utility professionals; (ii)to State and local policymakers; and
 (iii)to other individuals and organizations with an interest in efficient energy use, local or opportunity fuel use, resiliency, energy security, microgrids, and district energy; and
 (B)provide project-specific support to building and industrial professionals through economic and engineering assessments and advisory activities.
								(2)Funding for certain activities
 (A)In generalThe Program shall make funds available to institutions of higher education, research centers, and other appropriate institutions to ensure the continued operation and effectiveness of regional CHP Technical Assistance Partnerships.
 (B)Use of fundsFunds made available under subparagraph (A) may be used— (i)to research, develop, and distribute informational materials relevant to manufacturers, commercial buildings, institutional facilities, and Federal sites;
 (ii)to support the mission goals of the Department of Defense relating to CHP and microgrid technologies;
 (iii)to continuously maintain and update— (I)the CHP installation database;
 (II)CHP technology potential analyses; (III)State CHP resource websites; and
 (IV)CHP Technical Assistance Partnerships websites; (iv)to research, develop, and conduct target market workshops, reports, seminars, internet programs, CHP resiliency resources, and other activities to provide education to end users, regulators, and stakeholders in a manner that leads to the deployment of CHP technologies;
 (v)to provide or coordinate onsite assessments for sites and enterprises that may consider deployment of CHP technology;
 (vi)to perform market research to identify high-profile candidates for deployment of CHP technologies, hybrid renewable-CHP technologies, microgrids, and clean energy;
 (vii)to provide nonbiased engineering support to sites considering deployment of CHP technologies; (viii)to assist organizations developing clean energy technologies and policies in overcoming barriers to deployment; and
 (ix)to assist companies and organizations with field validation and performance evaluations of CHP and other clean energy technologies implemented.
 (C)DurationThe Program shall make funds available under subparagraph (A) for a period of 5 years. (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $12,000,000 for each of fiscal years 2020 through 2024..
 (b)Conforming amendmentSection 372(g) of the Energy Policy and Conservation Act (42 U.S.C. 6342(g)) is amended by striking Clean Energy Applications Center operated by the Secretary of Energy and inserting regional CHP Technical Assistance Partnerships. (c)Clerical amendmentThe table of contents of the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 872; 92 Stat. 3272) is amended by striking the item relating to section 375 and inserting the following:
				Sec. 375. CHP Technical Assistance Partnership Program..December 17, 2019Reported with amendments